     Case 2:17-cr-00201-LMA-DMD Document 906 Filed 04/15/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                         CRIMINAL ACTION

VERSUS                                                                       No. 17-201

CHUKWUDI OFOMATA                                                           SECTION I

                                ORDER & REASONS

      Before the Court is defendant Chukwudi Ofomata’s (“Ofomata”) motion 1 to bar

the death penalty and strike the government’s notice of intent to seek the death

penalty or, in the alternative, strike the non-statutory aggravating factors from the

notice of intent. For the following reasons, the motion is denied.

                                           I.

      The allegations in the second superseding indictment are familiar to the Court.

On August 31, 2018, the government filed its notice of intent to seek the death penalty

as to Ofomata. 2 The notice of intent states that the government “believes the

circumstances of the offenses charged in Count 3 of the Superseding Indictment are

such that in the event of a conviction, a sentence of death is justified . . . , and that

[the government] will seek the sentence of death for this offense.” 3 Count three alleges

that Ofomata and several of his codefendants, “aiding and abetting each other, did

knowingly use, carry, brandish, and discharge firearms during and in relation to



1 R. Doc. No. 853.
2 See generally R. Doc. No. 149.
3 Id. at 1. The government superseded its superseding indictment on February 7,

2019. See R. Doc. No. 237. No material changes were made to count three. Compare
R. Doc. No. 23, at 3, with R. Doc. No. 237, at 3.
     Case 2:17-cr-00201-LMA-DMD Document 906 Filed 04/15/20 Page 2 of 4



crimes of violence . . . , and in the course thereof caused the death of Hector Trochez

through the use of firearms,” and that the killing was murder because it was

committed in perpetration of a robbery. 4

      The notice of intent includes five aggravating factors that the government

intends to prove at the sentencing hearing to justify a death sentence for Ofomata. 5

Three of the aggravating factors are non-statutory: victim impact, other criminal

conduct (murders), and other criminal conduct (substantial planning and

premeditation with respect to the armed robbery at issue in this case). 6

                                            II.

                                            A.

      Ofomata offers two arguments in support of his contention that the federal

death penalty and Federal Death Penalty Act (“FDPA”), 18 U.S.C. §§ 3591–3598, are

unconstitutional and that, therefore, the Court must strike the government’s notice

of intent to seek the death penalty against Ofomata.

      Ofomata first contends that the United States Department of Justice’s death

penalty protocol is “shrouded in secrecy” and violates his Fifth Amendment right to

due process and Sixth Amendment right to a public trial. 7 Ofomata next argues that

the FDPA’s relaxed evidentiary standard violates his Fifth and Sixth Amendment




4 R. Doc. No. 237, at 3.
5 See generally R. Doc. No. 149.
6 Id. at 3. The two statutory aggravating factors are grave risk of death to additional

persons and pecuniary gain. Id. at 2.
7 R. Doc. No. 853-1, at 1.


                                            2
     Case 2:17-cr-00201-LMA-DMD Document 906 Filed 04/15/20 Page 3 of 4



rights by permitting the admission of testimonial hearsay evidence. 8 Ofomata’s

arguments are substantively identical to arguments previously raised by his

codefendant Lilbear George (“George”) and rejected by this Court. 9 Accordingly, the

Court rejects Ofomata’s arguments for the same reasons expressed in its order

denying George’s motion to declare the FDPA and the federal death penalty

unconstitutional. 10

                                           B.

      Ofomata also moves the Court to strike all three non-statutory aggravating

factors from the government’s notice of intent to seek the death penalty. 11 He does

not argue the impermissibility of any particular factor. Rather, Ofomata argues

broadly that the sentencing jury’s consideration of non-statutory aggravating factors

is improper for three reasons—each of which the Court has previously considered and

rejected.

      Ofomata argues that a plain reading of the FDPA reveals that the law does not

authorize the jury’s consideration of non-statutory aggravating factors; non-statutory

aggravating factors do not “constitutionally limit and guide the discretion of the jury,”

which allows for arbitrary and capricious death sentences in violation of the Eighth

and Fourteenth Amendments 12; and permitting the government to define non-



8 Id. at 2–3.
9 See R. Doc. No. 181-1, at 5–8; R. Doc. No. 242, at 11–14.
10 See R. Doc. No. 242, at 11–14.
11 See R. Doc. No. 853-1, at 4–10.
12 Ofomata’s heading for this argument references the Fifth and Eighth Amendments,

while the body of the argument references only the Eighth Amendment. See id. at 6–
7. At the conclusion of Ofomata’s motion, he summarizes this argument by stating

                                           3
     Case 2:17-cr-00201-LMA-DMD Document 906 Filed 04/15/20 Page 4 of 4



statutory aggravating factors, after the alleged crime was committed, but before trial,

violates the Constitution’s Ex Post Facto Clause. 13

      Ofomata’s arguments are substantively identical to arguments previously

raised by George and rejected by this Court. 14 Accordingly, the Court rejects

Ofomata’s arguments for the same reasons expressed in its order denying George’s

motion to strike the non-statutory aggravating factors from the government’s notice

of intent to seek the death penalty against George. 15

                                         III.

      Accordingly,

      IT IS ORDERED that Ofomata’s motion to bar the death penalty and strike

the government’s notice of intent to seek the death penalty or, alternatively, strike

the non-statutory aggravating factors from the notice of intent to seek the death

penalty is DENIED.

             New Orleans, Louisiana, April 15, 2020.


                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE


that inclusion of the non-statutory aggravating factors violates the Eighth and
Fourteenth Amendments. Id. at 10.
13 R. Doc. No. 853-1, at 4–10.
14 See R. Doc. No. 178-1, at 2–11; R. Doc. No. 236. The only discrepancy between

George’s motion to strike the non-statutory aggravating factors and the portion of
Ofomata’s motion arguing the same is Ofomata’s reference to the Fifth and Eighth
Amendments in the argument heading rather than the Eighth and Fourteenth
Amendments. Compare R. Doc. No. 853-1, at 6, with R. Doc. No. 178-1, at 6. The Court
finds the discrepancy immaterial, however, because the bodies of both arguments are
substantively identical.
15 See R. Doc. No. 236.


                                           4
